Citation Nr: 0318392	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-05 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
abnormal liver finding of unknown etiology.  

2.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for the residuals of a 
right knee injury with laxity, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


REMAND

The veteran had active service from August 1977 until July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A hearing was scheduled before a Veterans Law Judge in 
Washington D.C., in September 2003.  In July 2003, the 
veteran, through his representative, requested that the Board 
change the venue and reschedule his hearing before a Veterans 
Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:  

The RO should schedule the veteran for a 
hearing at the RO before a Veterans Law 
Judge per 38 C.F.R. §§  20.703 and 20.704 
(2002).  

The veteran has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




